Citation Nr: 0701822	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-21 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a variously 
diagnosed psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chronic fatigue as 
due to undiagnosed illness.

3.  Entitlement to service connection for memory loss as due 
to undiagnosed illness.

4.  Entitlement to service connection for joint pain as due 
to undiagnosed illness.

5.  Entitlement to service connection for muscle spasms as 
due to undiagnosed illness.

6.  Entitlement to service connection for headaches as due to 
undiagnosed illness.

7.  Entitlement to service connection for skin rash as due to 
undiagnosed illness.

8.  Entitlement to service connection for gouty arthritis 
(claimed as an undiagnosed illness).

9.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) (claimed as an undiagnosed illness 
manifested by gastrointestinal symptoms).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1987 to August 1991.  This matter is before the 
Board of Veterans? Appeals (Board) on appeal from November 
2002 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office in Albuquerque, New Mexico.

The issues of service connection for a psychiatric disorder, 

